Citation Nr: 1430332	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as due to an acoustic neuroma. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO.  

The Board remanded the case in February 2012 and December 2013 for further development of the record.  The matter is again before the Board.  

The issue of service connection for right ear hearing loss is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels incident to his duties during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current tinnitus is due to his exposure to loud and harmful noise during his period of active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as an aviation boatswains mate.  In a May 2007 statement, the Veteran reported that he was exposed to loud noise from jet engines on the flight deck during service.  

Given this factual background, his assertions of exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

At a January 1981 VA examination, the Veteran complained of intermittent ringing in the right ear.  

In a May 2007 statement, the Veteran reported that he had experienced ringing in his ears since service.  

The Veteran underwent VA examinations in August 2007 and February 2014.  At the examinations, the Veteran reported that he did not experience ringing in his ears.  As such, no opinion was provided regarding the etiology of the claimed tinnitus.  

The Veteran explained in his April 2008 VA Form 9 that he told the August 2007 VA examiner that he did not have ringing in his ears because he did not have ringing in his ears on that day, and that he only had ringing in his ears once every great while.  

The Veteran is competent to diagnose certain conditions, such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Although the Veteran reported that he did not experience ringing in his ears on the dates of the examinations, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Here, as the Veteran indicated that he did have intermittent tinnitus during the appeal period, the Board finds that a current disability has been established.  

Similarly, the Board notes that the Veteran is also competent to report as to the symptoms he experiences, such as ringing in his ears and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran reported that he experienced intermittent tinnitus since service.  His statements are corroborated by the January 1981 VA examination report that contained the Veteran's complaint of ringing in his right ear within 5 months of separation.   

While there is no medical opinion linking the Veteran's tinnitus to service, such medical nexus evidence is not always required to establish service connection.  

In this case, there is competent, credible lay evidence that the Veteran was exposed to loud noise in service and experienced ringing in his ears since separation from military service that tends to link the onset of his current tinnitus to noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is the result of the Veteran's exposure to excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran contends that he has right ear hearing loss as a result of acoustic trauma during service, or in the alternative, that his right ear hearing loss is due to an acoustic neuroma that manifested during service.  

The Veteran reported that his private physician told him that the acoustic neuroma was a slow growing tumor that likely had its onset 10 to 15 years prior to the diagnosis in 1991.  

Although the February 2014 VA examiner acknowledged the statement, the examiner did not opine as to whether the acoustic neuroma had its onset during service.  As such, an addendum opinion is necessary to determine the etiology of the claimed right ear hearing loss and acoustic neuroma.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered for the claimed right ear disorder.  

The Veteran should be notified that he may submit medical evidence  and clinical records to support his claim for increase.  

2.  The AOJ should then take all indicated to have the case referred to a VA physician in order to obtain an addendum opinion as to the etiology to the claimed right ear hearing loss.   

Based on his review of the entire record, the reviewing physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current right ear hearing loss disability had its clinical onset during service or is otherwise related his documented exposure to hazardous noise levels during service.  

In so doing, the reviewer must discuss the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.  

The reviewer should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the acoustic neuroma had its clinical onset during service or is otherwise related to an event or incident during service.  

The reviewer must discuss the Veteran's statement that his physician, Dr. R.O., told him that acoustic neuromas are slow growing and his likely had its onset 10 to 15 years prior to the diagnosis in 1991.  The reviewer should be made aware that the Veteran is competent to report what his physician has told him.  

An examination should be scheduled if the medical reviewer determines that it would be helpful in providing the requested opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


